 OHIO VALLEY WHOLESALE CO149The Ohio Valley Wholesale Company and ZacharyB. Brumfield. Case 9-CA-25553October 24, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn May 19, 1989, Administrative Law JudgeWilliam F Jacobs issued the attached decision TheRespondent filed exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and bnef, and hasdecided to affirm the judge's rulings, findings,' andconclusions,2 to amend his recommended remedyas set out below, and to adopt the recommendedOrder as modifiedAMENDED REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist therefrom and to take certain af-firmative action designed to effectuate the policiesof the ActBecause we have found that the Respondent dis-criminatorily refused to rehire former employeeZachary B Brumfield, we shall order the Respond-1 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cu. 1951)We have carefully examined the record and find no basis for reversingthe findings-a In adopting the judge's finding that the Respondent violated Sec8(aX3) by its failure to rehire former employee Zachary B Brumfield, weagree with the judge that the "transparently false' reasons the Respond-ent offered as a defense to this allegation warrant an Inference that theRespondent did not rehire Brumfield because of his union activities SeeLimestone Apparel Corp, 255 NLRB 722 (1981) In this regard, we alsoemphasize the evidence, which the judge found constituted an Independ-ent 8(a)(1) violation, that the Respondent's personnel director, KennethLee, tacitly admitted in a conversation with employee Jeffrey Powell thatBrumfield's union activities were the real reason that the Respondent didnot rehire him We conclude that the Respondent has not shown that Itwould not have rehired Brumfield even in the absence of the union ac-tivities he engaged in while previously employed by the ReCpondentWright Line, 251 NLRB 1083 (1980), enfd 662 F 2d 899 (2d Or 1981)Although we find that the evidence clearly shows that the Respondentwas aware of Brumfield's extensive organizing activities, we find it un-necessary to rely on any implication by the judge that this conclusion issupported by the notice posted on the Respondent's bulletin board in-forming employees about a party at Brumfield's home We note that thisnotice did not make any reference to a union or the organizing campaignthat Brumfield helped instigateFinally, we reject the Respondent s contention in its brief that it didnot rehire former employee Dennis Speck under circumstances similar tothose involving Brumfield The record discloses that Speck, unlike theCharging Party, had an unsatisfactory work record Ville in the Re-spondent's employ and then quit without giving the Respondent advancenoticeent to offer Brumfield immediate and full employ-ment in the same position in which he would havebeen hired absent the discrimination against him, orif such a position no longer exists, to substantiallyequivalent employment, discharging if necessaryany employees hired after his date of applicationAdditionally, the Respondent will be required tomake Brumfield whole for any loss of earnings andother benefits he may have suffered by reason ofthe Respondent's failure to give him nondiscrimina-tory consideration for employment, with backpayto be computed on a quarterly basis as prescribedin F W Woolworth Go, 90 NLRB 289 (1950), plusinterest as computed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987) We shall also orderthe Respondent to notify Brumfield in wntmg thatit has removed from its files any references to itsunlawful refusal to rehire him and that this dis-criminatory conduct will not be used against him inany way Sterling Sugars, Inc , 261 NLRB 472(1981)ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, The Ohio Valley Wholesale Company,Portsmouth, Ohio, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified1 Substitute the following for paragraph 2(a)"(a) Offer to Zachary B Brumfield immediateemployment in the same position in which hewould have been rehired absent the discriminationagainst him or, if such a position no longer exists,to substantially equivalent employment, dischargingif necessary any employees hired after his date ofapplication, and make him whole for any loss ofearnings and other benefits he may have sufferedby reason of the. Respondent's failure to give himnondiscnmmatory consideration for employment"2 Insert the following as paragraph 2(b) and re-letter subsequent paragraphs accordingly"(b) Remove from its files any references to itsdiscriminatory refusal to rehire former employeeZachary B Brumfield and notify him in writingthat this has been done and that the discriminatoryconduct will not be used against him in any way"3 Substitute the attached notice for that of theadministrative law judge297 NLRB No 16 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT threaten our employees by tellingthem that they will not be employed if they engagein union activitiesWE WILL NOT discourage union activity by re-fusing to rehire employees because they have en-gaged in union activitiesWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the ActWE WILL offer to Zachary B Brumfield immedi-ate employment in the same position in which hewould have been rehired absent the discriminationagainst him, or, if such a position no longer exists,to substantially equivalent employment, dischargingif necessary any employees hired after his date ofapplication, and make him whole for any loss ofearnings and other benefits he may have sufferedby reason of our failure to give him nondiscrimina-tory consideration for employmentWE WILL remove from our files any referencesto the discriminatory refusal to rehire former em-ployee Zachary B Brumfield and notify him inwriting that this has been done and that the dis-criminatory conduct will not be used against him inany wayAll our employees are free to become or remainor refrain from becoming or remaining members ofa labor organizationTHE OHIO VALLEY WHOLESALE COMPANYEngrid Emerson Vaughan, Esq , for the General CounselDonald J Cairns, Esq (Lindner & Marsack, S C), of Mil-waukee, Wisconsin, for the RespondentDECISIONWILLIAM F JACOBS, Administrative Law Judge Thecharge in the instant proceeding was filed by Zachary BBrumfield, on July 11, 1988 The complaint issuedAugust 25, 1988, alleging that the Ohio Valley Whole-sale Company (Respondent or the Company), violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, by refusing to rehire Brumfield because he had en-gaged in union activities and violated Section 8(a)(1) byimpliedly stating, through one of its supervisors, thatBrumfield would not be rehired because of his union ac-tivities Respondent, in its answer, denies the commissionof any unfair labor practicesThe case was tned before me on October 20, 1988, atPortsmouth, Ohio The parties were represented at thehearing and were afforded full opportunity to be heardand to present evidence and argument The GeneralCounsel and Respondent filed briefs Upon the entirerecord, my observation of the demeanor of the witnessesand after giving due consideration to the bnefs, I makethe followingFINDINGS OF FACT'Brumfield's Employment HistoryRespondent hired Zachary Brumfield as an orderfiller on July 31, 1986 There is no dispute that Brumfieldproved to be an excellent employee and, after a year,when he asked his supervisor, Butch Meadows, for aletter of recommendation, Meadows said that if Brum-field would write it, he would sign it This was doneIn August 1987,2 Dwayne Lorenzen', union represent-ative for the United Food and Commercial WorkersUnion, Local 1059,3 began to organize Respondent's em-ployees The first meeting with Respondent's employeesoccurred on August 28 when Lorenzen' met with Brum-field and two others Thereafter, Brumfield becamedeeply involved in the campaign He signed a union cardhimself and distributed about 15 others, thereafter col-lecting these and others 'and returning them to Loren-zen' He also distributed union literature and on two oc-casions wore a union cap and T-shirt to work Brumfieldheld two union meetings at his home and posted a noticeconcerning one of them on the company bulletin boardNotice of the other meeting at his home was mailed toall of the Respondent's employeesBrumfield continued his union activities throughoutSeptember and discussed these activities and his unionsympathies with Meadows on numerous occasions Hetold Meadows that he was part of the organizing com-mittee and was distributing and getting other employeesto sign union authorization cards When Meadows askedBrumfield why he was doing this, Brumfield replied thatthe employees had no bargaining power'The complaint alleges and the answer admits that the Board has Juris-diction herein and the Union is a labor organization within the meaningof the Act2 Henceforth all dates are in 1987 unless otherwise noted3 Hereafter the Union OHIO VALLEY WHOLESALE CO151In mid-October, Respondent hired Kenneth Lee aspersonnel director Thereafter Brumfield and Lee dis-cussed Brumfield's union activities Brumfield told Leeabout the union meetings held at his home AlthoughLee testified that he treated this information confidential-ly, he admitted that he and other members of manage-ment were all aware of the union campaign and dis-cussed various aspects of it General Manager JohnStewart admitted that he was aware that there was a lotof support for the Union on Brumfield's shift, the nightshiftSometime in October, during the union campaign,Brumfield engaged Meadows in conversation He askedMeadows exactly where he stood with the CompanyMeadows replied that the Company (management)thought that Brumfield was a troublemaker, did not payattention at employee-management meetings and (if hequit) probably would not be rehired Brumfield testifiedthat his question was prompted by the fact that since hebecame engaged in union activities, Stewart's attitudetoward him had turned from friendly to suddenly coolOnce, in October, Brumfield wore a union cap towork On this occasion Meadows asked him about thecap and said that It was a mistake for him to be so boldabout his union organizing He also stated, on this or oneof the many other occasions when the union organizingcampaign was discussed, that he disagreed with the orga-nizing effort and that Andy Titus, president and ownerof the Company, would sell the place Brumfield repliedthat "if Titus wanted to sell the place, it was up to him,"but "we're going to try to get the Union in" Also, onthis, or another occasion, Meadows told Brumfield thathe, Meadows, was going to have to be the bad guy andcrack down on everybody, and that people might getfired Brumfield testified that, during this period, work-ing conditions became more severe and his productionwas more 'closely supervised than prior to the advent ofthe UnionBrumfield also testified to having discussions about hisinvolvement with the Union with Keith Salsbury, thenight-shift supervisor Salsbury told Brumfield that theCompany was dead set against the Union Brumfield re-plied that he was not "wild about the Union" but at thiscompany, the employees had to have somethingOn November 9, the petition for the representationelection was filed, but on November 25 Brumfield gavenotice to Respondent that he intended to quit his job totake a better paying job with Pepsi-Cola Brumfield wasthus not around for the election 4When Brumfield gave his 2-week notice to Meadows,he was told that he did not have to wait the 2 weeks butcould leave that evening Brumfield, however, chose tofinish out the week and left 2 days later The job he ac-cepted with Pepsi-Cola was to pay him $300 per weekwith increased fringe benefits as opposed to the $180 perweek which he had been receiving while working forRespondentBrumfield started working for Pepsi-Cola on Novem-ber 30 He lasted until January 5, 1988,5 on which date4 The eligibility date was December 35 Henceforth, all dates are in 1988 unless otherwise notedhe was fired On January 7, Brumfield visited Respond-ent's Portsmouth facility and, after introducing himself,asked for an employment application from the reception-ist The receptionist advised Brumfield that she was notgiving out applications He then asked to speak with Leebut was told he was not available Brumfield left a mes-sage with Lee's personal secretary to have him callBrumfield backLee returned Brumfield's call and was told by Brum-field that he lost his job at Pepsi-Cola Brumfield askedLee if he could have his old job back Lee said that hedid not know but would check into it and call Brumfieldlater to let him knowA week later, Lee called Brumfield back as promisedand told him that the Company had a no rehire policyAccording to Brumfield, this was the only explanationoffered at the time 6Subsequently, Brumfield learned that several of Re-spondent's employees had quit their employment andhad, contrary to what Lee had told him earlier, been re-hired He called Lee again, advised him of what he hadlearned, and supplied him with the names of several em-ployees who had been rehired after quitting Lee againpromised Brumfield that he would check out the circum-stances surrounding the termination and rehiring of theemployees whose names Brumfield had supplied and getback to himFollowing his most recent conversation with Brum-field, Lee testified, he checked again with Stewart andother people in the Company and determined that theemployees mentioned by Brumfield had not quit to takeother jobs as he had done, but rather had quit for otherreasons, for personal reasons, or because they had simplygotten angry and walked off the job Brumfield was notrehiredBrumfield talked with Lee two or three times in Julyabout getting rehired He told Lee that a Board agenthad informed him that he could file an unfair labor prac-tice charge over the failure of Respondent to rehire him,but just wanted his job and preferred not to go throughthe NLRB proceedings When Brumfield still did not re-ceive a job offer from Respondent he filed the charge onJuly 7 and served a copy of the same on Lee's secretarythe same dayOn the evening of July 7 Lee called Brumfield andasked what was going on Brumfield said that what theCompany was doing to him•its no rehire policy•was"a crock" Lee replied, "Well, yes" meaning, accordingto testimony, that the whole situation was "a crock"Brumfield then asked for a meeting with Lee and Titusbut not with Stewart with whom he had not gottenalong since the union organizing campaign had firstbegun No meeting was ever scheduled6 According to Lee, after his first conversation with Brumfield, hespoke with Stewart about rehiring Brumfield and was told by Stewartthat It was a longstanding company policy that it would not rehire employees who had quit to take other jobs According to Stewart, he toldLee that the policy was not to rehire employees who had quit to takebetter jobs or who had left without notice Lee testified further thatduring his second conversation with Brumfield, he relayed to /um Stew-art's version of the Company's rehire policy I credit Brumfield 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBrumfield was not alone in his attempt at getting hisjob back After his termination at Pepsi-Cola, a fellowOhio Valley employee, Jeffrey Powell, noticing theheavy turnover and the large number of new employeeshired to work in the warehouse, asked Keith Salsburyabout Respondent's rehiring practice and what one hadto do do get one's job back Salsbury replied that if anemployee who had quit Respondent's employ, had previ-ously had a good work record and had done his job, hewould be rehired He added that if the Company liked aformer employee and that employee was not a trouble-maker he might get his job back Salsbury advisedPowell, however, that he did not make decisions con-cerning rehiring, that such decisions were made byhigher managementPowell also discussed Brumfield's situation with Leewho, at the time, was aware of Brumfield's terminationby Pepsi-Cola Lee asked Powell if Brumfield had yetfound a job Powell replied in the negative, then askedLee what chance Brumfield had of getting his job backwith Respondent Lee just shrugged his shoulders WhenPowell persisted, Lee responded, "Your guess is as goodas mine" Powell then asked, point blank, whether it wasbecause of the Union that Brumfield was not going to berehired Then, according to Powell's credited testimo-ny,7 Lee dropped his head then, without speaking,nodded his head in affirmationMeanwhile, following the filing of the petition, on No-vember 17, 1987, a stipulation for an election was signedand approved by the Regional Director on December 9,1987 The stipulation provided for an eligibility date ofDecember 4, 1987, and an election date of February 5,1988 If Respondent would have rehired Brumfield whenhe first made his request, Brumfield could have spent thenext few weeks pnor to the election campaigning for theUnion just as he had done prior to his quitting his jobwith the Respondent Although he would not have beeneligible to vote in the election, it is clear that he mightcertainly have had an effect on its outcomeThe History and Practice of Respondent'sRehiring PolicyThe employee handbook states with regard to theCompany's rehiring policyIf employees leave the Company, they may be con-sidered for reemployment In conjunction with theirreason for leaving, previous work habits and atti-tudes will be the basis for rehire considerationIt was stipulated by the parties that the employee hand-book was in effect at all relevant timesBrumfield credibly testified that pnor to his quittingRespondent's employ he had a meeting with Stewart oc-casioned by the request of another employee who hadpreviously quit At this meeting, Brumfield asked Stew-art what Respondent's rehire policy was Stewart replied7 Lee testified that he did, in fact, have a conversation with Powellwherein he acknowledged to him that the Respondent did not Intend torehire Brumfield He denied, however, that the Union was mentionedduring the disLussion I credit Powell s description of the event over thatof Leethat if the employee who had quit, had done a good jobwhile working for Respondent, had not missed workoften and had given proper notice before quitting, hewould be considered for rehiring During this conversa-tion, Stewart said nothing about the reason for leavingbeing an issue or that employees quitting to take a betteror another job would not be considered for rehireAlthough Stewart did not specifically deny the re-marks attributed to him by Brumfield in the conversationdescribed in the paragraph immediately above, he didtestify generally as to the Company's rehiring policy Hetestified that if a person left Respondent's employ forwhat was considered a better job, he, Stewart, would notrehire him, because he felt that if an employee quit once,he would do it again Stewart added that he would notrehire an employee who left in the middle of a shiftwithout noticeLee also testified as to Respondent's rehiring policyHe stated that Respondent does not rehire former em-ployees who have left to obtain better paying jobs Headded, however, that Respondent would not rehireformer employees who had quit in order to take equalpaying or lower paying jobs eitherInformation concerning Respondent's rehiring prac-tices was obtained from Respondent's personnel recordsand read into the record ThusMark Ferguson, on August 26, 1987, was given an as-signment by his superior The assignment upset him tosuch a degree that after "a little discussion with his su-pervisor" he declared that he had "had enough," quit,walked off the job in the middle of his shift "rather thanexplode" and went home The description of the incidentwas entered in the personnel file and signed by JohnStewart Stewart testified that he waited two hours, thencalled Ferguson on the telephone He invited him toreturn to work the following day -A warning was placedin Ferguson's file concerning the incident along with asecond warning regarding missed days Unlike situationsinvolving employees who quit to obtain better payingjobs, Stewart had no qualms, apparently, about Fergu-son, possibly, sometime in the future repeating his act ofwalking off the job without notice, in the middle of ashiftTim Kimbler was an order filler who was promoted todriver As it turned out, Kimbler did not like driving andasked to be transferred back to the warehouse Therewere no openings at the time, so he quit About a yearlater Kimbler applied for reemployment He was rehiredas an order filler despite the fact that during his previousperiod of employment he had received a warning forleaving work in midshift without reasonable cause andnot returning During the year between the date of hisquitting and his being rehired, Kimbler was engaged indoing odd jobs He was rehired, according to Stewart,because he had been a good worker Personnel recordsindicate that he was also rehired because of his experi-ence as an order fillerEmployee Troy Irwin announced one night that hewas fed up with the job and walked out without appar-ently giving proper notice He was not seen on the job OHIO VALLEY WHOLESALE CO153thereafter until some time later when Brumfield againsaw him working for RespondentThe names of several other employees who walked offthe job without notice also appear in the record Theseemployees were refused reemployment• Conclusion,The General Counsel has presented a prima facie caseBrumfield, was a valued employee who became involvedin union organizing He attended union organizationalmeetings, signed a card himself, distributed union author-ization cards to other employees find collected them inorder to return them to the Union He also distributedother union literature and wore union caps and T-shirtsin the plant Brumfield held two union meetings at hishome both of which were well publicized in and aroundthe plant Finally, Brumfield outspokenly pronounced tomanagement his loyalty to the Union and reiterated hisposition throughout the campaign in September and Oc-tober Thus, Brumfield's activities were clear, wide-spread well-known to, and resented by, managementWhen he left Respondent to obtain better employment,then returned to request reemployment, he was refused,with credited evidence indicating that Respondent's re-fusal to rehire Brumfield was founded on Brumfield'sunion activity Indeed, I find that Lee admitted toPowell in January, through a nod of his head, thatBrumfield was refused reemployment because of hisunion activity This is a violation of Section 8(a)(3) and(1) of the Act Power Plant Maintenance Co, 286 NLRB205 (1987) Similarly, Lee's acknowledgement to Powellthat Respondent had refused to rehire Brumfield becauseof his union activity is an implied threat that any em-ployee so engaged would meet the same fate and is aviolation of Section 8(a)(1) of the Act King Soopers, 257NLRB 1033 (1981)In the face of the prima facie case made by the Gener-al Counsel, Respondent offers an extremely questionabledefense Initially, Respondent, through Lee, told Brum-field that it was company policy not to rehire employeesRespondent's Employee Handbook says otherwise WhenBrumfield subsequently determined that former employ-ees had, in fact, been rehired, and confronted Respond-ent with this fact, Respondent took the position that al-though it had rehired former employees in the past, itnever rehired employees who had quit their employmentat Respondent in order to obtain a better job This belat-edly announced Procrustean invention was clearly con-trived for the sole purpose of fitting Brumfield's situa-tion No one who was ever rehired by Respondent hadleft to obtain better wages or working conditions, as faras the record is concerned, and this was the fact uponwhich Respondent relies to differentiate Brumfield fromother former employees who quit and were rehired Icannot credit this nuance as an operative distinctionIndeed, I find Respondent's defense unworthy of creditMoreover, Brumfield's record was Immaculate†hewas an admittedly good worker with a fine attendancerecord who had given the Respondent the prescribed 2weeks' notice before leaving Nevertheless Respondentchose to reject his application for rehire, although it wasin need of experienced employees at the time, allegedlybecause Stewart felt that if an employee left once toobtain a better job, he would likely do so again On theother hand, the record reveals that some of the employ-ees who Respondent did rehire, had poor records, poorattendance, warnings in their files, and had quit andwalked off the job without notice Stewart apparentlygave no thought to the possibility of recidivism in theircases I am satisfied that the reasons why Brumfield leftRespondent's employ had nothing to do with the reasonswhy his application for reemployment was rejectedSince, the reasons proferred by Respondent are so trans-parently false, I feel free to infer that there was anothermotive for Respondent's rejection of Brumfield's applica-tion which it wished to conceal, namely his union activi-ty 8 I am also convinced that but for his union activity,Brumfield certainly would have been reemployed sinceRespondent had no legitimate reason to reject his appli-cation 9THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent set forth above, occur-ring in connection with its operation described above,have a close, intimate, and substantial relaticaship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerceTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take appropriate and affirma-tive action to effectuate the policies of the Act In par-ticular, as I have found that Zachary B Brumfield wasdiscriminatorily terminated, I shall recommend that Re-spondent be required to offer him full and immediate re-instatement, with backpay and interest thereon to becomputed in the manner prescribed in F W WoolworthCo, 90 NLRB 289 (1950), and New Horizons for the Re-tarded, 283 NLRB 1173 (1987) 1•CONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 By stating to one employee that another employeewas not being rehired because of his union activities, Re-spondent violated Section 8(a)(1) of the Act4 By refusing to rehire Zachary B Brumfield becausehe engaged in union activities, Respondent violated Sec-t= 8(a)(3) and (1) of the Act8 Shattuck Denn Mining Corp v NLRB, 362 F 2d 466 (9th Ctr 1966)9 Wright Line, 251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cm1981)'‡ See generally Isis Plumbing Co, 138 NLRB 716 (1962) 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD5 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, The Ohio Valley Wholesale Compa-ny, Portsmouth, Ohio, its officers, agents, successors, andassigns, shallI Cease and desist from(a)Threatening employees by stating that they will notbe employed if they engage in union activities(b)Discouraging union activities by refusing to rehireemployees who have engaged in such activities(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of nghtsguaranteed under Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a) Offer immediate employment to Zachary B Brum-field in the position he formerly held or, if that job nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and pnvi-" If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesleges and make him whole for any loss of pay he mayhave suffered by reason of Respondent's discriminatoryrefusal to rehire him, in the manner set forth in theremedy section(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying all pay-roll records, social secunty payment records, timecards,personnel records, and reports and all other records nec-essary or useful in complying with the terms of thisOrder(c)Post at its place of business in Portmonth, Ohio,copies of the attached notice marked "Appendix "12Copies of the notice, on forms provided by the RegionalDirector for Region 9, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customanlyposted Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to herewith" If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses